20-05027-rbk Doc#179 Filed 12/04/20 Entered 12/04/20 13:55:32 Main Document Pg 1 of
                                        10



                   IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION

    In re:                                §               Chapter 11
   KRISJENN RANCH, LLC,                   §
           Debtor                         §            Case No. 20-50805
                                          §
   _________________________________________________________________________

   KRISJENN RANCH, LLC and                     §
   KRISJENN RANCH, LLC-SERIES                  §
   UVALDE RANCH, and KRISJENN                  §
   RANCH, LLC-SERIES PIPELINE                  §
   ROW as successors in interest to            §
   BLACKDUCK PROPERTIES, LLC,                  §
        Plaintiffs                             §
                                               §
   v.                                          §
                                               §
   DMA PROPERTIES, INC., and                   §
   LONGBRANCH ENERGY, LP,                      §     Adversary No. 20-05027
         Defendants                            §
   _________________________________________________________________________
                                               §
   DMA PROPERTIES, INC.,                       §
         Cross-Plaintiff/Third Party Plaintiff §
                                               §
   v.                                          §
                                               §
   KRISJENN RANCH, LLC,                        §
   KRISJENN RANCH, LLC-SERIES                  §
   UVALDE RANCH, and KRISJENN                  §
   RANCH, LLC-SERIES PIPELINE ROW, §                 Adversary No. 20-05027
   BLACK DUCK PROPERTIES, LLC,                 §
   LARRY WRIGHT, and JOHN TERRILL, §
         Cross-Defendants/Third-Party          §
         Defendants                            §

                DEBTORS’ REPLY TO DMA’S RESPONSE IN OPPOSITION
                  TO MOTION FOR PARTIAL SUMMARY JUDGMENT

  TO THE HONORABLE CHIEF BANKRUPCY JUDGE RONALD B. KING:




  Debtors’ Reply to DMA’s PMSJ Response                                        1
20-05027-rbk Doc#179 Filed 12/04/20 Entered 12/04/20 13:55:32 Main Document Pg 2 of
                                        10



          COME NOW Debtors, Plaintiffs, and Counter-Defendants KrisJenn Ranch, LLC, KrisJenn

  Ranch, LLC-Series Uvalde Ranch, and KrisJenn Ranch, LLC-Series Pipeline Row (collectively

  the “Debtors”), and file this Response to DMA’s Response in Opposition to Debtors’ Motion for

  Partial Summary Judgment, and would respectfully show as follows:

                                             LEGAL STANDARD

          “A party is entitled to summary judgment if it can demonstrate that there is no genuine

  issue of material fact and that it is entitled to judgment as a matter of law.” Ragas v. Tennessee

  Gas Pipeline Co., 136 F.3d 455, 458 (5th Cir. 1998) (citing FED. R. CIV. P. 56(c)). “Once a movant

  who does not have the burden of proof at trial makes a properly supported motion, the burden

  shifts to the nonmovant to show that a summary judgment should not be granted.” Ragas, 136 F.3d

  at 458 (citing Celotex Corp. v. Catrett, 477 U.S. 317, 321–25 (1986)). “When ruling on a motion

  for summary judgment, ‘the inferences to be drawn from the underlying facts . . . must be viewed

  in the light most favorable to the party opposing the motion.’” Ragas, 136 F.3d at 458.

          “[I]n the face of the defendant’s properly supported motion for summary judgment, the

  plaintiff c[an] not rest on his allegations of a conspiracy to get to a jury without ‘any significant

  probative evidence tending to support the complaint.’” Anderson v. Liberty Lobby, Inc., 477 U.S.

  242, 249 (1986) (quoting First Nat’l Bank of Arizona v. Cities Service Co., 391 U.S. 253, 290

  (1968)). “[T]here is no issue for trial unless there is sufficient evidence favoring the nonmoving

  party for a jury to return a verdict for that party.” Anderson, 477 U.S. at 249. “If the evidence is

  merely colorable, or is not significantly probative, summary judgment may be granted.” Id.

  at 249–50 (citations omitted).1



  1
   DMA had the burden to raise an issue of material fact supporting its positions. Throughout DMA’s response, it
  either fails to support its contentions with probative evidence or simply states that “DMA has put on evidence” at
  some previous point in time. However, it was DMA’s burden to present evidence in its response. The Court should


  Debtors’ Reply to DMA’s PMSJ Response                                                                            2
20-05027-rbk Doc#179 Filed 12/04/20 Entered 12/04/20 13:55:32 Main Document Pg 3 of
                                        10



                                                  ARGUMENT

    I.     DMA’S TORT CLAIMS ARE BARRED BY THE ECONOMIC LOSS RULE

               A. Conversion can be barred by the economic loss rule if the duty breached is not
                  independent from the underlying contractual undertaking and the harm suffered is
                  merely the economic benefit of the lost contract.

           In Dixie Carpet Installations, Inc. v. Residences at Riverdale, LP, 599 S.W.3d 618 (Tex.

  App.—Dallas 2020, no pet.), the Dallas Court of Appeals held that intentional torts such as conversion

  can be excluded from the economic loss rule. “Although the rule has been held inapplicable in certain

  cases involving intentional torts, the emphasis is not on the tort alleged per se, but whether the duty

  breached is independent from the underlying contractual undertaking and the harm suffered is not

  merely the lost contract economic benefit.” Id. at 634. (citing Chapman Custom Homes, Inc. v. Dallas

  Plumbing Co., 445 S.W.3d 716, 718 (Tex. 2014)); see also Stauffacher v. Coadum Capital Fund 1,

  LLC, 344 S.W.3d 584, 591 (Tex. App.—Houston [14th Dist.] 2011, pet. denied) (holding the economic

  loss rule applied to claims against joint venture for contract and fiduciary duty breaches because there

  was no evidence of how the investment fund was damaged “specifically by” the joint venturer’s

  fiduciary breach separate from his failure to comply with the joint-venture agreement).

           The Dixie Court held that “Dixie’s conversion claim rests on the fact that Riverdale’s conduct

  deprived Dixie from receiving its bargained for consideration” under the contract. Dixie Carpet

  Installations, Inc., 599 S.W.3d at 636. Here, DMA’s conversion claim rests on the fact that the Debtors

  conduct deprived DMA from receiving its bargained for consideration under the contract. The Dixie

  case is directly on point. Therefore, the Court should grant summary judgment on DMA’s conversion

  claim.

           Similarly, DMA’s breach of fiduciary duty claim rests on the fact that the Debtors failed to

  remit payment to DMA as was required by the contract. As such, DMA’s breach of fiduciary duty


  grant summary judgment on every cause of action DMA failed to meet its burden because it did not support its
  allegations with evidence.


  Debtors’ Reply to DMA’s PMSJ Response                                                                          3
20-05027-rbk Doc#179 Filed 12/04/20 Entered 12/04/20 13:55:32 Main Document Pg 4 of
                                        10



  claim is barred by the economic loss rule because the alleged duty is not independent form the

  underlying contractual undertaking and the harm suffered is merely the loss of the economic benefit

  from the contract.2 See Dixie Carpet Installations, Inc., 599 S.W.3d at 634. Therefore, the Court

  should grant summary judgment on DMA’s breach of fiduciary duty claims regarding the Bigfoot Note

  Payments.

      II.   DMA DOES NOT HAVE STANDING TO BRING A BREACH OF CONTRACT
            CLAIM AGAINST DEBTORS

                A. Debtors are not the proper parties to be sued.

            First, DMA argues that it has to standing to sue under the DMA Agreement. That may be

  true, but Debtors are not arguing that DMA does not have standing to sue the parties to the DMA

  Agreement. Instead Debtors argue they are the wrong parties to be sued because the Debtors were

  not parties to the DMA Agreement. Therefore, DMA’s arguments regarding its standing to sue

  under the DMA Agreement is irrelevant.

            Second, DMA claims—for the first time—that he is entitled to sue the Debtors because

  they may be liable for Black Duck’s obligations under the fraud exception in section 21.223(b) of

  the Texas Business Organizations Code. As argued at length in Debtors’ reply to Moore’s

  response, DMA cannot show that Debtors committed any fraudulent acts against it.




  2
    DMA attempts to impose duties on Debtors that belong to Black Duck. This is premised on DMA’s
  misunderstanding of the difference between a successor and a successor-in-interest. KrisJenn is not a successor to
  Black Duck, but rather is a successor-in-interest to Black Duck. Black’s Law Dictionary defines the two terms as
  follows:

            successor. A corporation that, through amalgamation, consolidation, or other assumption of interest
            is vested with the rights and duties of an earlier corporation.

            successor in interest. One who follows another in ownership or control of property.

  Successor, Black’s Law Dictionary (9th ed. 2009); Successor in Interest, Black’s Law Dictionary (9th ed. 2009).
  Here, KrisJenn is a “successor-in-interest” to Black Duck’s ownership or control of certain property. It is not a
  “successor” to Black Duck as a matter of law. Thus, KrisJenn does not assume the duties of Black Duck because the
  foreclosure between the two companies only transferred the assets of Black Duck to KrisJenn.


  Debtors’ Reply to DMA’s PMSJ Response                                                                           4
20-05027-rbk Doc#179 Filed 12/04/20 Entered 12/04/20 13:55:32 Main Document Pg 5 of
                                        10



         DMA asserts through its incorporation of Moore’s response that Debtors committed acts

  of fraud against DMA. However, DMA’s allegations again seem to be only against Wright and

  Wright’s “use” of the KrisJenn entities to perpetrate a fraud. Should the Court find DMA’s fraud

  claims implicate the Debtors, Debtors respond without conceding this position.

         Specifically, DMA alleges that Wright used the Debtors to secretly indebt Black Duck

  without authorization from Moore. However, several emails to and from Moore show that he

  knew and operated under the assumption that Black Duck had taken a loan from Debtors in order

  to purchase the Pipeline. See Ex. A (disclosing the need for Black Duck to take out a $5 million

  loan in order to fund the purchase of the Pipeline); Ex. B (Moore explaining net profits would not

  be obtained until after the Debtors were reimbursed for the initial $5 million loan plus interest).

         Next, DMA alleges the Debtors orchestrated a fraudulent foreclosure on Black Duck’s

  assets to obtain the Pipeline. This is just simply not true. While Debtors did foreclose on whatever

  assets Black Duck had at the time, Debtors obtained the Pipeline because they were forced to

  purchase it back from TCRG after Moore, DMA, and Longbranch threatened to sue TCRG and

  compromised that business relationship. The foreclosure had no effect on Debtors acquisition of

  the Pipeline.

         Finally, DMA argues that Wright purchased the Pipeline from TCRG through KrisJenn

  Ranch, LLC-Series Pipeline Row “in an attempt to erase Moore’s 20% net-profits interest.”

  Dkt 175 (Moore’s Response to PMSJ). Again, this is untrue. The Pipeline was sold to TCRG and

  Wright had every intention to pay DMA and Longbranch 20% each of the net profits, i.e. profits

  after the initial purchase price had been reimbursed. However, before any net profits were realized,

  Moore, DMA, and Longbranch scuttled the deal with TCRG and TCRG demanded that Wright

  purchase the Pipeline to preserve that business relationship. Black Duck was no longer a going




  Debtors’ Reply to DMA’s PMSJ Response                                                                 5
20-05027-rbk Doc#179 Filed 12/04/20 Entered 12/04/20 13:55:32 Main Document Pg 6 of
                                        10



  concern at this point, so Wright used another entity he owned to purchase the Pipeline from TCRG.

  There was nothing fraudulent about these transactions, and the transition of the Pipeline from

  TCRG to Series Pipeline ROW was due to Moore, DMA, and Longbranch’s conduct—not the

  conduct of Wright or the Debtors.

           In this portion of his response, DMA fails to connect the dots or explain how any of these

  legal and reasonable actions amount to fraud. DMA’s pleadings and summary judgment response

  fail to present any probative evidence or legal argument implicating Debtors in its fraud claims.

  As such, the Court should grant summary judgment on DMA’s breach of contract claims because

  section 21.223(b) of the Texas Business Organizations Code is inapplicable.

  III.     DMA’S CLAIM FOR MONEY HAD AND RECEIVED REGARDING THE
           PIPELINE DOES NOT PRESENT AN ISSUE OF FACT BECAUSE MOORE
           ACKNOWLEDGED THAT KRISJENN LOANED THE PURCHASE MONEY FOR
           THE PIPELINE TO BLACK DUCK

           DMA claims that the money Black Duck used to purchase the Pipeline was a capital

  contribution from KrisJenn rather than a loan. However, that position is nonsensical and without

  merit.

           Here, DMA could not have reasonably believed that Wright or the Debtors were going to

  simply pay over $5 million, take all of the risk in purchasing the Pipeline, and give the Pipeline to

  Black Duck without some sort of security. This would be tantamount to simply giving SCMED

  50% of a $5 million asset in exchange for nothing. The only reasonable view of the facts is that

  Black Duck borrowed the funds to purchase the Pipeline from KrisJenn. Then, when Black Duck

  sold the Pipeline, it would repay the loan to KrisJenn and disburse the profits among Black Duck’s

  members and any person that may hold a net profits interest in those profits obtained by Black

  Duck. In fact, Moore admits this was his understanding of the facts in an email he sent to Wright

  on February 7, 2018. See Ex. B (calculating Moore’s interest in profits generated by the Pipeline



  Debtors’ Reply to DMA’s PMSJ Response                                                              6
20-05027-rbk Doc#179 Filed 12/04/20 Entered 12/04/20 13:55:32 Main Document Pg 7 of
                                        10



  after KrisJenn was reimbursed for the loan Black Duck took from KrisJenn to purchase the

  Pipeline). Moore was required to exercise ordinary care for the protection of his own interests.

  Further, Moore was aware of the loan and recognized its existence in several emails. See Ex. A;

  Ex. B. Moore cannot now claim the loan was a capital contribution in order to claim a percentage

  of the money received by Black Duck in the TCRG deal.

          DMA only cites Moore’s self-serving declaration to support its position that the money

  used to purchase the Pipeline was a capital contribution. The Court should grant summary

  judgment on DMA’s money had and received claim against the Debtors because DMA has failed

  to present sufficient evidence showing Debtors ever received money that belonged to DMA from

  the sale of the Pipeline.

  IV.     DMA FAILS TO SUPPORT ITS TORTIOUS INTERFERENCE CLAIM WITH
          EVIDENCE

              A. DMA fails to meet its burden on tortious interference.

          DMA fails to explain how the various actions Debtors took regarding the sale of the

  Pipeline amount to tortious interference with the DMA contract. DMA does not cite any law

  linking the facts to the elements of the cause of action and fails to analyze the facts that are

  presented under the applicable law for tortious interference. DMA has wholly failed to meet its

  burden under the summary judgment standard in his response.

              B. DMA does not cite any law or evidence supporting the causation element of its
                 tortious interference claim.

          Debtors claimed DMA was unable to show that the Debtors purported tortious interference

  caused DMA damages. In response, DMA cites no law and cites no evidence at all supporting the

  causation element of its tortious interference claim. The Court should grant summary judgment

  on DMA’s tortious interference claim because DMA failed to produce any evidence—much less

  probative evidence—creating a material issue of fact on the causation element.


  Debtors’ Reply to DMA’s PMSJ Response                                                         7
20-05027-rbk Doc#179 Filed 12/04/20 Entered 12/04/20 13:55:32 Main Document Pg 8 of
                                        10



             C. DMA’s tortious interference claim fails because Debtors were justified in their
                actions when they operated under the mutual understanding of the DMA
                Agreement.

        As mentioned above, the Debtors did not interfere with the DMA Agreement through

  misrepresentation or fraud. Black Duck simply sold the Pipeline to TCRG and planned on paying

  DMA and Longbranch 20% of the net profits after the KrisJenn loan was repaid. Then, when

  Moore, DMA, and Longbranch scuttled the deal with TCRG, Series Pipeline Row bought the

  Pipeline from TCRG. It is unclear how DMA can claim tortious interference under these facts.

  Even if DMA was able to state a proper claim for tortious interference, the Debtors’ actions were

  proper under the circumstances. Because the Debtors were enforcing their legal rights and

  complying with their interpretation of the contract, they were justified in any purported

  interference with the DMA Agreement.

        WHEREFORE PREMISES CONSIDERED Debtors pray that this Court issue an order

  granting Debtors’ Motion for Partial Summary Judgment on DMA’s Claims, and for such further

  relief as the Court may deem them justly entitled.

        Dated: December 4, 2020.




  Debtors’ Reply to DMA’s PMSJ Response                                                          8
20-05027-rbk Doc#179 Filed 12/04/20 Entered 12/04/20 13:55:32 Main Document Pg 9 of
                                        10



                                   Respectfully submitted,

                                   MULLER SMEBERG, PLLC

                             By:    /s/ John Muller
                                   C. John Muller IV
                                   State Bar No. 24070306
                                   john@muller-smeberg.com
                                   Ronald J. Smeberg
                                   State Bar No. 24033967
                                   ron@smeberg.com
                                   Ezekiel J. Perez
                                   State Bar No. 24096782
                                   zeke@muller-smeberg.com
                                   111 W. Sunset Rd.
                                   San Antonio, TX 78209
                                   Telephone: 210-664-5000
                                   Facsimile: 210-598-7357

                                   ATTORNEYS FOR DEBTORS




  Debtors’ Reply to DMA’s PMSJ Response                                        9
20-05027-rbk Doc#179 Filed 12/04/20 Entered 12/04/20 13:55:32 Main Document Pg 10
                                      of 10



                                   CERTIFICATE OF SERVICE

          I hereby certify that a true and correct copy of the foregoing document was served on
 all counsel of record by way of e-service through the CM/ECF system by notice of electronic
 filing or via email on the 4th day of December 2020:

 Michael Black                                          Natalie Wilson
 BURNS & BLACK PLLC                                     LANGLEY & BANACK, INC.
 750 Rittiman Road                                      745 East Mulberry Avenue | Suite 700
 San Antonio, Texas 78209                               San Antonio, TX 78212
 210-829-2022                                           210-736-6600
 210-829-2021 fax                                       lwilson@langleybanack.com
 mblack@burnsandblack.com                               Attorneys for DMA Properties, Inc.
 Attorneys for Longbranch Energy, LP
 and DMA Properties, Inc.                               Jeffery Duke
                                                        DUKE BANISTER MILLER & MILLER
 Christopher S. Johns                                   22310 Grand Corner Drive, Suite 110
 Christen Mason Hebert                                  Katy, Texas 77494
 JOHNS & COUNSEL PLLC                                   jduke@dbmmlaw.com
 14101 Highway 290 West, Suite                          Counsel for Longbranch Energy, LP
 400A
 Austin, Texas 78737                                    William Germany
 512-399-3150                                           BAYNE, SNELL, & KRAUSE
 512-572-8005 fax                                       1250 NE Loop 410, Ste. 725
 cjohns@johnsandcounsel.com                             San Antonio, Texas 78209
 chebert@johnsandcounsel.com                            T- (210) 824-3278
                                                        F- (210) 824-3937
 Timothy Cleveland                                      wgermany@bskaw.net
 CLEVELAND | TERRAZAS PLLC                              Attorney for Larry Wright
 4611 Bee Cave Road, Suite 306B
 Austin, Texas 78746                                    OFFICE OF THE UNITED STATES
 512-689-8698                                           TRUSTEE
 tcleveland@clevelandterrazas.com                       903 San Jacinto Blvd, Room 230
 Attorneys for DMA Properties, Inc.                     Austin, Texas 78701
                                                        shane.p.tobin@usdoj.gov
                                                        United States Trustee



                                                  /s/ John Muller
                                                 C. John Muller IV




 Debtors’ Reply to DMA’s PMSJ Response                                                            10
